                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

 UNITED STATES OF AMERICA,        )
                                  )
        Plaintiff-Respondent,     )         Criminal Case No.
                                  )         5:06-cr-197-JMH-2
 v.                               )
                                  )
 MARIANO PINEDA-CABELLERO,        )            MEMORANDUM
                                  )         OPINION AND ORDER
        Defendant-Petitioner.     )

                                 ***

       This matter is before the Court on Defendant Mariano Pineda-

Cabellero’s motion requesting the Court order his early release

from    prison.   [DE   158].   Specifically,   Defendant   requests

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons stated below, Defendant’s motion will be denied.

                            I. BACKGROUND

       On December 6, 2017, the Court sentenced Defendant to total

of sixty (60) months imprisonment for violating the conditions of

his supervised release. [DE 154]. The sixty (60) month sentence in

the instant case runs consecutive to the one hundred twenty (120)

month sentence he received in Criminal Case No. 5:17-cr-46-DCR-1

for unlawful reentry in violation of 8 U.S.C. § 1326(a) & (b)(2)

and distribution of cocaine in violation of 21 U.S.C. § 841.

Notably, Defendant was initially sentenced to a total of eighty-

four (84) months imprisonment, followed by five years of supervised

release in the instant case for conspiracy to distribute cocaine
in violation of 21 U.S.C. § 846 and unlawful reentry in violation

of 8 U.S.C. § 1326(a) & (b)(2). [DE 105].

      Defendant filed the present motion seeking compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) on the grounds that

his   medical     conditions   place    him    at     a    heightened         risk   of

complications from COVID-19. [DE 158 at 3-4]. The United States

has   responded,    arguing    that   Defendant       failed       to   exhaust      the

administrative remedies required to file a proper compassionate

release motion under 18 U.S.C. § 3582. [DE 162 at 2-3]. The

government further contends that even so, Defendant not only fails

to establish extraordinary and compelling reasons to warrant early

release, but that the factors weigh heavily against him due to the

nature of his crimes and repeated offenses. [Id. at 4-11].

                               II. DISCUSSION

      Prior to 2018, only the Bureau of Prisons (“BOP”) could move

a district court for the compassionate release of                         a    federal

prisoner under § 3582(c)(1)(A). But on December 21, 2018, the First

Step Act amended § 3582(c)(1)(A) to allow district courts to grant

a motion for compassionate release filed by the defendant himself,

provided   that    the   defendant     has    first       “fully    exhausted        all

administrative rights to appeal a failure of Bureau of Prisons to

bring a motion on the Defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).


                                       2
Although not a jurisdictional question, the occurrence of one of

the two events mentioned in the statute is a “mandatory condition”

to the Court granting relief. United States v. Alam, 960 F.3d 831,

833   (6th   Cir.        2020).      As   such,        if    the    government    “properly

invoke[s]” the condition, the Court must enforce it. Id. at 834.

      Here, the United States has raised the exhaustion issue. [DE

162 at 2-3]. In his motion, Defendant states that he submitted a

written request for compassionate release to the warden at FMC

Lexington on August 31, 2020. [DE 158 at 1]. He then explains that

by November 12, 2020, he had received no response to his request.

[Id. at 2]. As the government correctly points out, however,

Defendant has offered no documentary evidence to demonstrate that

he    has    fulfilled          18    U.S.C.       §        3582(c)(1)(A)’s      exhaustion

requirement. Mere assertions of exhaustion are insufficient, as

defendants        have    the    burden     of     demonstrating          that   they   have

exhausted all administrative remedies. See, e.g., United States v.

Howard, No. 3:17-cr-163, 2021 WL 2952781 (S.D. Ohio July 14, 2021);

United States v. Pack, No. 17-CR-20002-10, 2020 WL 5648581, at *2

(W.D. Tenn. Sept. 22, 2020). Further, Court have previously denied

motions     for    compassionate          release           where   no   documentation    of

exhaustion was provided, and the Government timely objected. Id.;

see also United States v. Wallace, No. 2:18-CR-102, 2021 WL 99344

(S.D. Ohio Jan. 12, 2021).




                                               3
     Notwithstanding, Defendant also argues that the exhaustion

requirements should be waived, in light of the COVID-19 pandemic.

[DE 158 at 2-3]. The Court disagrees.

     The Sixth Circuit has held that prisoners must follow the

procedural requirements before submitting a motion to a federal

Court. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020)

(“Even though this exhaustion requirement does not implicate out

subject-matter jurisdiction, it remains a mandatory condition”).

The exhaustion requirements exist to give the BOP an opportunity

to conduct this kind of intensive analysis. The Court is not as

well positioned to consider the inmate’s medical history, his or

her conduct while incarcerated, the inmate’s re-entry plan, the

inmate’s   vulnerability,   his   or   her   potential   danger   to   the

community, or the unique problems related to COVID-19 at the

particular facility. The BOP is best positioned to do so. See,

e.g., United States v. Hopkins, No. 5:13-123-KKC, 2020 WL 2838543

at *2 (E.D. Ky. June 1, 2020); United States v. Raia, No. 20-1033,

2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (“Given BOP’s shared

desire for a safe and healthy prison environment, we conclude that

strict compliance with § 3582(c)(1)(A)’s exhaustion requirement

takes on added—and critical—importance” amid the risks posed by

COVID-19). Thus, given the government’s timely objection and lack

of documentary evidence, the Court must enforce 18 U.S.C. § 3582’s

mandatory exhaustion condition. Alam, 960 F.3d at 834.


                                   4
                         III. CONCLUSION

     Accordingly, IT IS ORDERED that Defendant Mariano Pineda-

Cabellero’s motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) [DE 158] is DENIED WITHOUT PREJUDICE for failure

to exhaust.

     This the 15th day of July, 2021.




                                5
